Citation Nr: 1029528	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-17 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to an increased rating for dermatophytosis of the 
feet, face, arms, and legs, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for dermatophytosis of the bilateral feet and denied SMC based 
upon the need for regular aid and attendance of another person or 
by reason of being housebound. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary prior to further disposition 
of the claim. 

The Veteran claims that his skin condition has worsened since his 
last VA examination in June 2006.  Specifically, he contends that 
at the time of the examination, his skin was clearer than normal, 
and that his dermatophytosis has since spread to his face, ears, 
and in between his legs.  On a nightly basis, he soaks his feet 
with ice water to cool them down.  On the Veteran's May 2007 VA 
Form 9, he reported that during an exacerbation of his 
dermatophytosis, the affected body parts included the bilateral 
feet, legs, face, and neck, with significant portions of his 
abdomen and back; however, during the VA examination, the 
infection was not in a period of exacerbation, and was thus 
confined to a much smaller area.  In March 2009, the RO notified 
the Veteran that his claim for dermatophytosis of the bilateral 
feet was amended to include his face, arms, and between the legs.  
However, it is unclear whether further development has been 
accomplished with respect to the broader claim. 

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale, the Veteran has indicated 
that his conditions have worsened and spread to other parts of 
his body since the date of the latest examination.  Moreover, the 
examiner did not consider the severity of the condition during an 
exacerbation or record the frequency and duration of the reported 
exacerbations.  Because there may have been a significant change 
in the Veteran's condition, and/or because the last examination 
may not accurately reflect the nature of the condition, a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA examination 
for the purpose of ascertaining the current 
level of disability associated with the 
Veteran's dermatophytosis of the bilateral 
feet, face, arms, and legs (and other body 
locations as indicated).  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that the claims folder was 
reviewed.  Based on the Veteran's reported 
history, the examiner should record the 
frequency and duration of the Veteran's 
reported exacerbations of the service-
connected skin disorder in terms of the 
rating schedule.  In other words, the 
examiner should opine as to whether the 
Veteran's description of the symptoms during 
an exacerbation covers 20 to 40 percent (or 
more) of the entire body or 20 to40 percent 
(or more) of exposed areas are affected, or; 
whether corticosteroids or other 
immunosuppressive drugs are required for a 
total duration of six weeks or more, and if 
longer, whether constant or near constant use 
is necessary.   

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for response. 
Then, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



